Citation Nr: 1808541	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for Irritable Bowel Syndrome (IBS) and Gastroesophageal Reflux Disease (GERD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1986 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection and established the initial 10 percent rating for the Veteran's IBS and GERD.  The Veteran seeks a higher initial rating. 

This appeal was previously before the Board in February 2017, at which time the present issue was referred back to the AOJ for adjudication.  The Veteran appealed this action, among others, to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Court and VA agreed to a Joint Motion for Partial Remand on the grounds that the Board did, in fact, have jurisdiction to adjudicate the present appeal.  As such, the portion of the prior Board decision referring the initial rating for IBS and GERD was vacated, and is now back before the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim.

Although the Veteran's gastrointestinal disorders were partially addressed in prior VA examinations for consideration of disability due to undiagnosed illness and medically unexplained chronic multisymptom illness in conjunction with his service in Southwest Asia, the Veteran has not been afforded an examination specifically to address the current severity of symptoms from his service-connected IBS and GERD.  A contemporaneous examination is necessary to establish the present severity of the Veteran's condition.  38 C.F.R. § 3.159(c)(4) (2017).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent VA treatment records not currently associated with the claims file.

2.  Schedule the Veteran for examination with a medical professional of sufficient expertise to determine the current severity of symptoms for his service-connected IBS and GERD.  The electronic claims file must be forwarded to the examiner for review.  All indicated studies or tests should be performed.  

3.  Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




